       Case 4:14-cr-00096-BMM Document 977 Filed 05/27/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                  CR-14-96-GF-BMM-18
                Plaintiff,
      vs.

KATIE LEANN WAGNER,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 14, 2020. (Doc. 970.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 13, 2020. (Doc.

971.) The United States accused Wagner of violating her conditions of supervised

1) by using amphetamine and marijuana; 2) by using methamphetamine on three
         Case 4:14-cr-00096-BMM Document 977 Filed 05/27/20 Page 2 of 3



separate occasions; 3) by failing to report for substance abuse treatment; and 4) by

failing to report for substance abuse testing. (Doc. 963.)

        At the revocation hearing, Wagner admitted that she had violated the

condition of her supervised release 1) by using methamphetamine and marijuana;

2) by using methamphetamine on three separate occasions; 3) by failing to report

for substance abuse treatment; and 4) by failing to report for substance abuse

testing. (Doc. 971.) Judge Johnston found that Wagner’s violations warranted

revocation, and recommended that Wagner should receive a custodial sentence of 1

month, with 47 months supervised release to follow. Judge Johnston recommended

Wagner serve the first 60 days of supervised release in an inpatient drug treatment

facility and that Wagner should serve the following 180 days of supervised release

in a residential re-entry center. Judge Johnston also recommended that if Wagner

cannot be placed in residential re-entry center immediately upon completion of her

inpatient drug treatment program, Wagner should reside with her family in

Missoula, Montana until she can be placed in a residential re-entry center. (Doc.

970.)

        The violations prove serious and warrant revocation of Wagner’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.
        Case 4:14-cr-00096-BMM Document 977 Filed 05/27/20 Page 3 of 3



      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 970) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Katie Leann Wagner be

incarcerated for 1 month, with 47 months of supervised release to follow. Wagner

should serve the first 60 days of supervised release in an inpatient drug treatment

facility. Wagner should serve the following 180 days of supervised release in a

residential re-entry center. If Wagner cannot be placed in a residential re-entry

center immediately upon completion of her inpatient drug treatment program,

Wagner should reside with her family in Missoula, Montana until she can be

placed in a residential re-entry center.

      DATED this 27th day of May, 2020.
